Title: John Ledyard to Thomas Jefferson, 28 May 1810
From: Ledyard, John
To: Jefferson, Thomas


          
            
              Sir
              New London 
                     May 28, 1810
            
            You will without doubt, upon opening my letter of the 26th instant, be much supprised at my unbounde request, indeed my mind is much altered from what it was when I poot my letter of the 26th instant into the post office I am sensible that my request was much more than I had any right to suspect from any one,—but sir if you will comply with the following request, you will much oblige one who at present is unable to repay such a favour, that is to furnish me with a place that I may act as clerk, to som publick Gentleman I shoud prefir that I may be constantly improoveing, and at the same time I want a compensation sufficient to find me my board & cloathing &c—by complying with the above you will render me a greater service, than Any other person who is my friend or acquainted with my circumstances, no person knows of my writing you, perhaps you may be supprised at receiveing Such letters from a boy, but sir it is nothing but necessity that drives me to it, pleas to answer this as soon as convenient and inform me what you can do for me
            
              I am with esteem your H.S.
              John Ledyard
            
          
          
          
            If I receive a litter from you I shall inform my Parents allowing the contents are incourageing
            
              JL
            
          
        